Citation Nr: 0617563	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  03-12 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

These issues were previously decided by the Board in a 
decision dated in February 2004, which determined that new 
and material evidence sufficient to reopen a previously 
denied claim of service connection for hearing loss had not 
been received.  The Board also determined that new and 
material evidence sufficient to reopen a previously denied 
claim of service connection for tinnitus had been received, 
but the Board denied service connection for tinnitus.  The 
veteran and the Secretary of the Department of Veterans 
Affairs submitted a joint motion to the United States Court 
of Appeals for Veterans Claims (Court) to vacate the Board's 
February 2004 decision and to remand these issues.  The Court 
granted the joint motion in an order dated in May 2005.  

Ordinarily, when a Board decision contains action favorable 
to a veteran, the parties to the joint motion ask that that 
portion of the Board decision that is favorable be retained 
and the remainder of the decision vacated.  Here, however, 
the parties asked that the entire Board decision be vacated, 
and the Court did so.  Despite the previous reopening of the 
claim of service connection for tinnitus, the Board was 
therefore required to adjudicate the veteran's claim to 
reopen anew.  

In a decision dated in October 2005, the Board again found 
that new and material evidence sufficient to reopen a 
previously denied claim of service connection for tinnitus 
had been received, and therefore reopened that claim.  The 
underlying issue of service connection for tinnitus and the 
issue of whether new and material evidence had been received 
sufficient to reopen a previously denied claim of service 
connection for hearing loss were remanded for additional 
development.  Specifically, the RO was to ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), was completed, and to seek a medical 
opinion as to whether it is, or is not, as likely as not that 
the veteran's tinnitus is attributable to his military 
service, and to provide an opinion as to whether the veteran 
satisfies the criteria of 38 C.F.R. § 3.385 for impaired 
hearing.


FINDINGS OF FACT

1.  The veteran was denied service connection for hearing 
loss in a rating decision dated in August 1992; he did not 
appeal.

2.  The evidence received since the August 1992 rating 
decision is new, but it does not raise a reasonable 
possibility of substantiating the underlying claim for 
service connection for hearing loss.

3.  The veteran's tinnitus is not related to military 
service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for hearing 
loss has not been received.  38 U.S.C.A. §§ 1131, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from November 1978 to 
November 1981.  He claims that he has hearing loss and 
tinnitus as a result of his serving as a cannon crewman in an 
artillery unit during military service.  The veteran 
originally submitted a claim for entitlement to service 
connection for hearing loss and tinnitus in July 1992.  The 
claims were denied by the RO in August 1992.  Notice of the 
denial and appellate rights were provided that same month.  
The veteran did not submit a notice of disagreement and the 
decision consequently became final.  See 38 C.F.R. §§ 20.302, 
20.1103 (2005).  

As a result, service connection for hearing loss may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See, e.g., 
Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  Certain chronic diseases, including 
sensorineural hearing loss, may be presumptively service 
connected if they become manifest to a degree of 10 percent 
or more within one year of leaving qualifying military 
service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2005).

The RO denied the veteran's claim in August 1992 because 
there was no evidence of hearing loss or tinnitus in service, 
and because there was no evidence of hearing loss manifest to 
a compensable degree within one year after service.  Any new 
evidence necessary to substantiate the claim must therefore 
necessarily relate to unestablished facts showing hearing 
loss in service or in the one-year presumptive period after 
service, or that hearing loss is etiologically related to 
military service.  See 38 C.F.R. § 3.309. 

The evidence of record at the time of the August 1992 RO 
decision consisted of the veteran's service medical records 
(SMRs), and his claim for benefits.  

A review of the veteran's service medical records (SMRs) is 
negative for any indication of a hearing loss or tinnitus 
reported on a January 1979 periodic physical examination.  
The veteran was evaluated at sick call in August 1981 for 
complaints of a hearing problem in his left ear with slight 
pain.  A second visit in September 1981 also noted a 
complaint of left ear pain and hearing difficulty.  The 
veteran was noted to have impacted cerumen bilaterally.  The 
veteran was seen on an audiology consult in September 1981.  
The impression was otitis externa of the left ear.  The 
veteran's October 1981 separation physical examination was 
negative for any findings of hearing loss or tinnitus.  The 
veteran was also afforded a military examination for the 
Individual Ready Reserve in July 1984.  Again, no hearing 
loss or tinnitus was reported by the veteran, and none was 
noted on the examination report.

The veteran did not present any post-service evidence of 
hearing loss or diagnosis of tinnitus at the time of his 
claim in July 1992.  The RO denied the veteran's hearing loss 
claim because there was no evidence of hearing loss in 
service, and because there was no evidence of hearing loss 
manifest to a compensable degree within one year after 
service.  See 38 C.F.R. § 3.309.

The Board notes that, under VA regulations, impaired hearing 
will be considered a disability for VA purposes when the 
auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  
Although 38 C.F.R. § 3.385 was amended in 1994, the criteria 
for establishing entitlement to service connection for 
hearing loss were unchanged.

The veteran submitted a request to reopen his claim for 
service connection in February 2002.  Evidence received since 
the August 1992 denial by the RO consists largely of medical 
records provided from the Social Security Administration 
(SSA).  (While facts relating to tinnitus are not germane to 
the NME analysis, where they arise, they are included here as 
they are relevant to the tinnitus service connection analysis 
that follows.)  The SSA records consisted of private medical 
records from multiple sources for the period from December 
1988 to December 1996 and VA treatment records for the period 
from April 1988 to September 1996; records from St. Louis 
University Hospital for the period from March 1998 to April 
2001; records from South Pointe Hospital for the period from 
July 2000 to October 2001; additional VA treatment records 
for the period from April 1992 to April 2002; a statement 
from a VA physician's assistant, dated in April 2002 and VA 
audiogram received in April 2002; records from Barnes-Jewish 
Hospital dated in May and June 2002; records from Washington 
University dated in August 2002; records and statements from 
W. P. Berkowitz, M.D., for the period from June 2002 to 
August 2002; and statements from the veteran.  Additional 
evidence from Barnes-Jewish Hospital and Washington 
University, discussed below, was submitted by the veteran in 
March 2006.

The Board notes that the records from the SSA were provided 
by the veteran's representative and consist solely of medical 
evidence.  The representative did not contend that the 
veteran is in receipt of any type of benefits from the SSA as 
a result of hearing loss or tinnitus.

All of the evidence is new in that it was not of record at 
the time of the August 1992 rating decision.  None of the 
evidence is material because none relates to unestablished 
facts showing that there was hearing loss in service or in 
the one-year presumptive period after service.  The new 
records are not material in that they contain no evidence 
pertinent to the issues on appeal; for the most part they 
relate to psychiatric treatment provided to the veteran.  The 
records from St. Louis University, with an exception 
discussed below, and South Pointe Hospital also relate to 
treatment for conditions unrelated to the instant claims.  
Thus these records are not material to the veteran's pending 
claim.  The majority of the other VA outpatient treatment 
records primarily relate to treatment for the veteran's 
psychiatric condition and several physical conditions 
unrelated to the issues on appeal.  

The veteran was seen as a VA outpatient in November 2001 
complaining of hearing loss and tinnitus.  He also submitted 
a VA outpatient record from April 2002 that noted he was 
seeking compensation for hearing loss and tinnitus.  The 
entry, prepared by a physician's assistant (PA), noted that 
the results of an audiogram were discussed with the veteran 
and that the audiogram showed normal hearing.  The issue of 
tinnitus was noted to be a subjective one, and it was noted 
that it could be related to military service, especially with 
a history of exposure to artillery fire.  However, the PA 
noted that they were unable to determine whether the noise 
exposure was the causative agent of the veteran's claimed 
tinnitus.  It was noted that a statement to the veteran's 
representative would be prepared.

A statement from the PA and a copy of the audiogram were 
submitted by the veteran.  The statement noted the veteran's 
complaints of hearing loss and tinnitus developed after 
serving with an artillery unit.  The PA noted that the 
audiologist who administered the audiogram determined that 
the veteran had hearing at normal levels.  In regard to 
tinnitus, the PA noted that this was a subjective complaint 
that could be related to hearing loss or excessive noise 
exposure.  She said she was unable to definitively state that 
it was more likely than not that the veteran's tinnitus was 
associated with his military service.  She also added that 
she could not definitively say that the tinnitus was not 
related to his service.  She concluded by saying that the 
veteran's tinnitus was determined to be of unclear etiology.  

The VA audiogram, dated in January 2002, was included with 
the statement.  The audiogram was not done as part of a VA 
compensation and pension (C&P) evaluation but in a clinical 
setting to assess the veteran's hearing acuity for treatment 
purposes.  The veteran's hearing was reported as normal by 
these healthcare professionals.

The records from Barnes-Jewish Hospital consist of notes from 
the ear, nose, and throat (ENT) clinic.  The May 2002 entry 
noted that the veteran gave a history of longstanding 
bilateral tinnitus and subjective hearing loss.  He was noted 
to have had noise exposure in service.  The impression was 
tinnitus.  The June 2002 entry noted that the visit was a 
follow-up visit.  The results of an audiogram were reviewed 
and the veteran's hearing was described as within normal 
limits.  The entry noted that there was no evidence of 
significant noise-induced hearing loss.  The assessment was 
subjective tinnitus that could conceivably be related to 
noise exposure in service.

The records from Dr. Berkowitz consist of a note on a 
prescription pad sheet, dated in July 2002, that says the 
veteran was treated for tinnitus.  A second, similar, note 
dated in August 2002, said that tinnitus can be caused by 
artillery noise exposure.  Finally, there is an audiogram, 
dated in June 2002, that contained notations that the veteran 
had normal hearing in the right ear and normal to moderate 
high frequency sensorineural hearing loss in the left ear.  
(It was this notation that the veteran had hearing loss in 
the left ear that was largely responsible for the joint 
motion for remand that brought these issues back to the Board 
from the Court, and so must be discussed here.)  

Dr. Berkowitz's June 2002 audiological evaluation reported 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
8000
RIGHT
15
10
5
-
15
25
LEFT
20
20
10
-
10
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.

An August 2002 outpatient record from Washington University 
referred to the results of a June 2002 audiogram and 
indicated that there was no significant hearing loss or 
asymmetry.  The entry reported that the veteran believed his 
tinnitus was from artillery fire.  The assessment was 
subjective tinnitus, etiology unclear and an essentially 
normal audiogram.

The November 2001 and April 2002 VA treatment records and 
January 2002 VA audiogram do not show any evidence of a 
hearing loss that would satisfy the necessary criteria to 
establish current hearing impairment as defined by VA.  
38 C.F.R. § 3.385.  The June 2002 note from Barnes-Jewish 
Hospital reviewed an audiogram and said the hearing was 
within normal limits.  The June 2002 private audiogram from 
Dr. Berkowitz also revealed that the veteran's hearing was 
within normal limits for VA rating purposes.  The August 2002 
Washington University clinic note said that the veteran's 
hearing was essentially normal.  None of this evidence 
relates to an unestablished fact necessary to substantiate 
the claim, that is, whether the veteran had hearing loss in 
service or in the one-year presumptive period after service. 

On remand, the RO was asked to seek a medical opinion as to 
whether the veteran satisfies the criteria of 38 C.F.R. 
§ 3.385 for impaired hearing, and to determine, based on all 
the evidence of record, whether it is, or is not, as likely 
as not that the veteran's tinnitus is attributable to his 
military service.  

In a February 2006 opinion, a VA audiologist noted that 
audiometric data from an in-service examination in January 
1979 showed the veteran's hearing was normal.  The veteran's 
separation examination in October 1981, and a later 
examination in July 1984, also showed normal hearing.  
Reviewing Dr. Berkowitz's June 2002 audiogram, the 
audiologist noted that this examination indicated normal 
hearing bilaterally at all ratable frequencies (excluding 
3000 Hz, which was not tested).  Noting that there were no 
complaints of hearing loss or tinnitus in the veteran's SMRs, 
the audiologist opined that, with normal hearing shown while 
in service, no evidence of acoustic damage, and no complaints 
of hearing loss or tinnitus in the file until 1992, it is not 
at least as likely as not that any hearing loss or tinnitus 
is related to military service.  

The Board acknowledges Dr. Berkowitz's assessment that the 
veteran had normal to moderate high frequency sensorineural 
hearing loss in the left ear.  However, this assessment is 
reflective of the finding of hearing loss at 8000 Hertz.  As 
noted earlier, impaired hearing will be considered a 
disability for VA purposes when the auditory threshold in any 
of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 
40 decibels or greater, or when the auditory thresholds for 
at least three of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Auditory thresholds at 8,000 
Hertz are not for consideration.  

More to the point here, nothing in Dr. Berkowitz's statements 
or the report of the audiological evaluation on which he 
based his comments relates to an unestablished fact necessary 
to substantiate the claim, that is, whether the veteran had 
hearing loss or tinnitus in service or in the one-year 
presumptive period after service.

Finally, the veteran submitted a February 2006 treatment note 
from the Barnes-Jewish Hospital, and the report of an 
audiological evaluation given the same day at the Washington 
University School of Medicine.  These records report 
complaints of increased difficulty hearing and continued 
bilateral tinnitus, provide audiometric data showing hearing 
within normal limits at the frequencies used in VA evaluation 
criteria, and show a slight decrement in speech audiometry.  
However, nothing in the audiological evaluation or the 
clinical note addressed whether the veteran had any hearing 
loss in service, or whether his high frequency hearing loss 
and tinnitus are related to his military service.  Thus, 
while the February 2006 treatment note and report of 
audiological evaluation are new because they were not 
previously of record, they are not material because they do 
not relate to an unestablished fact necessary to substantiate 
the claim.  Specifically, they do not provide any evidence as 
to whether the veteran had hearing loss or tinnitus in 
service or in the one-year presumptive period after service.  

Upon review of all of the evidence received since the August 
1992 rating decision, the Board finds that the evidence does 
not relate to an unestablished fact--whether the veteran had 
hearing loss in service or hearing loss that could be 
attributed to military service or hearing loss in the one-
year presumptive period after service--and therefore does not 
raise a reasonable possibility of substantiating the 
veteran's claim for service connection for hearing loss.  The 
veteran's application to reopen his claim for service 
connection for hearing loss is consequently denied.

Turning to the veteran's tinnitus claim, it will be recalled 
that the Board reopened this claim based on the receipt of 
new and material evidence.  The Board must now determine 
whether the veteran has tinnitus that is etiologically 
related to his military service.  As noted, service 
connection generally requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza, supra. 

Here, the Board finds that the evidence of record does not 
support a conclusion that the veteran has tinnitus that is 
related to his military service.  As noted, the VA 
audiologist's medical opinion is that, because there is no 
evidence of hearing loss or tinnitus in service, and no 
evidence of either until about 20 years after leaving 
service, it is not as likely as not that the veteran's 
claimed tinnitus is related to military service.  

The veteran relies on speculation on the part of various 
practitioners to support his claim that he has tinnitus 
attributable to military service.  In April 2002 the VA PA 
noted that the veteran's tinnitus could be related to 
military service, but she was unable to definitively state 
that it was associated with his military service.  The May 
2002 assessment from Barnes-Jewish Hospital was subjective 
tinnitus that could conceivably be related to noise exposure 
in service.  Dr. Berkowitz's August 2002 note said that 
tinnitus can be caused by artillery noise exposure.  The 
Board notes that none of these three statements opined that 
this veteran's tinnitus was at least as likely as not 
attributable to his military service.  Rather, they are 
merely speculation as to what could be.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) (by using the term "could," 
without supporting clinical data or other rationale, doctor's 
opinion simply is too speculative to provide the degree of 
certainty required for medical nexus evidence.)  Because the 
VA reviewer who prepared the February 2006 opinion reviewed 
the file and provided an opinion based on the medical history 
noted in the record vice speculation as to possible causes of 
tinnitus, the Board gives greater weight to this February 
2006 opinion.

In written statements the veteran continues to contend that 
he suffers from tinnitus that is related to his exposure to 
noise while in military service.  However, there is no 
evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of his tinnitus.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1) (2005).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran does not have tinnitus that is traceable to disease 
or injury incurred in or aggravated during active military 
service.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2002, and in follow-up notifications dated in July 2002 and 
December 2005.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of the requirement that new and 
material evidence, specifically evidence showing onset of 
hearing loss in service or a medical relationship to service, 
be received in order to reopen his previously denied claims.  
The veteran was also notified as to what the evidence must 
show to establish entitlement to service connection for 
hearing loss and tinnitus.  See Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).  The notifications also 
apprised him of what evidence and/or information was already 
in the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran provide any evidence or 
information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) and two supplemental 
statements of the case (SSOCs) reporting the results of its 
reviews, and the text of the relevant portions of the VA 
regulations.  

Additionally, while the notifications did not include the 
criteria for a rating for hearing loss or tinnitus, or for 
award of an effective date, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), these issues are not now before the 
Board.  Consequently, a remand for these notifications is not 
necessary.

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured a 
medical opinion in furtherance of the veteran's tinnitus 
claim.  In written statements dated in November 2005 and 
March 2006, the veteran informed the RO that he had no 
additional evidence to submit.  VA has no duty to inform or 
assist that was unmet.


ORDER

The application to reopen a claim of service connection for 
hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


